Citation Nr: 0309018	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  98-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1998, 
which found that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a right lower extremity disability ("restricted use of 
right leg/groin strain/blood poisoning/blood clot right 
leg/infection right foot").  In a decision dated in January 
2000, the Board reopened the claim for service connection for 
a right lower extremity disorder, and denied the claim as not 
well-grounded.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2000 order, the Court vacated the January 2000 
Board decision, and remanded the case to the Board for 
consideration under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In a November 2001 decision, the Board reopened the 
claim for service connection for a right lower extremity 
disorder, and remanded the case for further development.


FINDINGS OF FACT

1.  A lump in the right groin was lanced while the veteran 
was in service, and he currently has a scar in the right 
groin which may reasonably be associated with the service 
procedure.

2.  Any other current disability of the right lower extremity 
began many years after service and was not caused by any 
incident of service.




CONCLUSIONS OF LAW

1.  A scar of the right groin was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002). 

2.  Any other right lower extremity disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from July 1943 to March 1946.

Service medical records are not available in this case, and 
they were reportedly destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Unsuccessful 
searches for service medical records were conducted in March 
1975, February 1989, February 2000, and February 2002.

Administrative records dated from 1954 to 1956 show that the 
veteran was in the Air Force Reserve during that time.

The file contains an undated medical examination report, 
received in August 1975, which shows that the veteran 
reported a history of having been hospitalized in 1944 while 
in the Army for blood poisoning.  The examination did not 
find any significant abnormalities other than myopia and mild 
hypertension.  

In 1975, lay statements were received from numerous friends 
and relatives of the veteran, describing their recollections 
of the veteran's mother having received a telegram while the 
veteran was in service, informing her that he was 
hospitalized.  Some of the writers recalled that his 
hospitalization had been for blood poisoning.  

Records dated from May to July 1991 from M. Day, M.D., show 
the veteran's treatment for chest pain, diagnosed as angina 
pectoris with coronary artery disease.  As past medical 
history, the veteran reported that he had had blood poisoning 
of his right foot while in the Army in 1944.  He was noted to 
be retired after 31 years with the telephone company.  
Examination did not disclose any abnormalities of the right 
lower extremity.  

From August to September 1991, the veteran was hospitalized 
in a VA facility for treatment of a right cerebral infarct.  
Hypertension was also diagnosed.  

In April 1992, the veteran was hospitalized in Blake Hospital 
for evaluation and treatment of his heart condition.  He was 
noted to be retired.  Cardiac catheterization disclosed 
severe triple vessel disease, and he underwent quadruple 
bypass surgery.  Part of the saphenous vein was harvested in 
the usual way from the upper aspect of the left lower 
extremity, for use in the heart bypass procedure.  Past 
medical history was noted to include "blood poisoning" 
while in "the Service" [quotes in original].  

A VA outpatient treatment record dated in December 1997 noted 
that the veteran complained of burning in the right knee with 
stair climbing, and wanted a scar in the right groin noted.  
On examination, there was a well-healed, old scar in the 
right groin without significantly underlying induration or 
venous problem, chrondromalacia of the right knee without 
instability, and quadriceps a bit wasted from insufficient 
exercise.  

In September 1998, a lay statement was received from an 
individual who remembered the veteran's mother having 
received a telegram while the veteran was in service, 
informing her that he was hospitalized.  

The veteran testified at a hearing before an RO hearing 
officer in October 1998.  He said that he had injured his 
right leg when he stepped on a nail in a shower in 1945.  He 
said the foot became painful and swollen, and eventually, he 
developed a red streak running up his leg, and a large knot 
in the right groin.  He said he was hospitalized for 
treatment, and told he had blood poisoning.  He said the lump 
in the groin was lanced.  He said his mother was sent a 
telegram informing her that he was hospitalized in critical 
condition due to blood poisoning.  After service, he said his 
leg was okay until about 1972, when he began having weakness 
in the right leg, which he believes is due to the blood 
poisoning he suffered in service.

Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Service medical records are 
unavailable; unfortunately they were lost years ago in the 
NPRC fire.  Further attempts to obtain service medical 
records would be futile.  Identified relevant medical records 
have been obtained, and a VA examination is not warranted in 
this case, for reasons to be discussed.  The Board finds that 
the notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that he stepped on a nail with his right 
foot in service, and as a result, incurred blood poisoning, 
manifested by a swollen foot, painful red streaks extending 
up his leg, and a swollen lump in his right groin, which was 
lanced.  After service, he continued to suffer from weakness 
in that leg, and had to stop working because of his right 
leg.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, service medical records from the veteran's 
1943-1946 active duty are not available, having been 
destroyed in the NPRC fire years ago.  

The veteran has provided written statements and testimony 
regarding the service injury and subsequent symptoms.  As a 
layman, he is not competent to give a medical opinion on 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Nevertheless, he is competent to report his 
symptoms.  He has described his symptoms in detail, and the 
consistency with which he has described the service incident 
over the years leads the Board to find that his statements 
and testimony regarding the service injury are credible.  
However, he is not competent to provide the diagnosis, or to 
state that any current disability is due to the service 
incident.  Such conclusions require medical expertise.  

The medical evidence of record does not show any 
abnormalities pertaining to the right lower extremity, except 
a VA outpatient record dated in December 1997 which showed an 
old well-healed scar in the right groin, chondromalacia of 
the right knee, and slight wasting of the quadriceps.  

With respect to the right groin scar shown at this time, 
among the symptoms described by the veteran as having been 
present in service was a lump in the groin, which was lanced.  
His current right groin scar has not been medically 
attributed to any other cause.  In this regard, while this 
would typically be the entrance site for cardiac 
catheterization, which the veteran underwent in 1992, there 
is no actual evidence that this was the case, and the Board 
is prohibited from making conclusions based on its own 
medical judgment.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  The 1997 examination described the scar as "old" 
without estimating the age.  

After reviewing all the evidence of record on this reopened 
claim for service connection, the Board finds there is 
adequate evidence to link the right groin scar to service.  
38 C.F.R. § 3.303(b).  With application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that a 
right groin scar began during active duty.  The condition was 
incurred in service, warranting service connection.

As to other right lower extremity disorder, slight quadriceps 
wasting and knee chondromalacia are the only identified 
disorders.  These disorders require medical evidence to 
connect them to any service incident.  The wasting of the 
quadriceps was attributed to insufficient exercise on the 
December 1997 medical report, and not to any incident in 
service.  Similarly, the chondromalacia of the right knee has 
not been medically attributed to the service incident.  The 
other medical records, which simply note a history provided 
by the veteran of blood poisoning in service, do not identify 
any current residuals of the incident.  The veteran himself 
testified that he did not begin experiencing right leg 
problems until 1972, many years after service.  

In the absence of any competent evidence of a connection to 
service, an examination is not warranted.  See Wells v. 
Principi, No. 02-7404 (Fed. Cir. April 29, 2003).  The 
preponderance of the evidence is against the claim for 
service connection for a right lower extremity disability, 
other than the right groin scar.  Thus the benefit-of-the-
doubt rule does not apply, and the remainder of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

Service connection for a right groin scar is granted.

Service connection for other disability of the right lower 
extremity is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

